Citation Nr: 1022509	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  96-42 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for liver disease, to 
include hepatitis B and fatty liver. 

2. Entitlement to service connection for deviated nasal 
septum. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom




INTRODUCTION

The Veteran had active service from May 1987 to June 1995. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas. 

In January 2008 the Board remanded the issues above for 
further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008 the Board reopened and remanded the issue of 
service connection for liver disease, to include hepatitis B 
and fatty liver for a VA examination to determine the 
diagnosis and likely etiology of any liver disease.   In 
December 2009 a VA examination was conducted however the 
examination was insufficient as the examiner did not provide 
an opinion as to whether the Veteran's current liver disease 
was the result of service nor did she provide an opinion as 
to the most likely etiology for the Veteran's liver condition 
as requested.  

The Board finds that the VA examination is inadequate.  An 
inadequate examination frustrates judicial review.  Hicks v. 
Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an 
examination in a service connection claim, the examination 
must be adequate or VA must notify the Veteran why one will 
not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  

Also in January 2008 the Board remanded the issue of service 
connection for deviated nasal septum for the readjudication 
of the issue on the merits and issuance of a statement of the 
case if needed.  The AMC failed to fully comply with the 
Board's January 2008 remand order as it did not readjudicated 
the issue of service connection for deviated nasal septum.  A 
remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Failure of the Board to ensure compliance is 
error as a matter of law.   See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Further remand is therefore required.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an 
examination with an appropriate medical 
professional to determine the nature, 
extent, and etiology of any current liver 
disease.  The claims folder, and a copy 
of this remand, must be made available to 
and be reviewed by the examiner in 
conjunction with the examination and that 
review should be noted in the examination 
report.  

The examiner should provide opinion on 
the following:

(a) Whether it is at least as likely as 
not that any diagnosed liver disease had 
its onset during active service or was 
the result of service.  

The opinion should be accompanied by a 
clear rationale consistent with the 
evidence of record.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection 
for liver disease.  If the decision 
remains adverse to the Veteran, provide 
her and her representative with a 
supplemental statement of the case and 
give them time to respond.

3.  Readjudicate the Veteran's claim for 
service connection for deviated nasal 
septum on the merits.  If the decision 
remains adverse to the Veteran, provide 
her and her representative with a 
supplemental statement of the case and 
give them time to respond


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


